 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                      NORTHERN DISTRICT OF CALIFORNIA
10                          SAN FRANCISCO DIVISION
11

12   IN RE CALIFORNIA BAIL BOND        Master Case No. 3:19-CV-00717-JST
     ANTITRUST LITIGATION
13                                     STIPULATION OF DISMISSAL
                                       WITHOUT PREJUDICE OF DEFENDANT
14                                     CRUM & FORSTER INDEMNITY
     THIS DOCUMENT RELATES TO:         COMPANY
15
     All Actions                       Fed. R. Civ. P. 41(a)(1)(A)(ii)
16

17

18

19

20

21

22

23

24

25

26

27

28

                                              STIPULATION OF DISMISSAL WITHOUT PREJUDICE
     1805237.1
                                                                 CASE NO. 3:19-CV-00717-JST
 1               WHEREAS, Defendant Crum & Forster Indemnity Company (“CIFC”) has certified
 2   under penalty of perjury that it did not issue, sell, or offer bail bonds in the State of California at
 3   any time during the alleged class period, since at least February 24, 2004;
 4               NOW THEREFORE:
 5               1.    Plaintiffs Shonetta Crain and Kira Serna agree to the voluntary dismissal without
 6   prejudice of all pending claims against CFIC pursuant to Federal Rule of Civil Procedure
 7   41(a)(1)(A)(ii). The stipulation does not impact the rights of any person not party to this
 8   agreement.
 9               2.    The dismissal is without an award of attorney’s fees, interest, or costs to any party
10   as between Plaintiffs and CFIC, as each side will bear their own attorney’s fees and costs.
11
     Dated: July 15, 2019                                    By: /s/ Dean M. Harvey
12

13                                                         Dean M. Harvey (SBN 250298)
                                                           Katherine C. Lubin (SBN 259826)
14                                                         Adam Gitlin (SBN 317047)
                                                           Yaman Salahi (SBN 288752)
15                                                         LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
                                                           275 Battery Street, 29th Floor
16
                                                           San Francisco, CA 94111
17                                                         Telephone: (415) 956-1000
                                                           dharvey@lchb.com
18                                                         kbenson@lchb.com
                                                           agitlin@lchb.com
19                                                         ysalahi@lchb.com
20
                                                             Interim Class Counsel
21
     Dated: July 12, 2019                                    By: /s/ Vincent S. Loh
22
                                                             Vincent S. Loh (SBN 238410)
23                                                           MICHELMAN & ROBINSON, LLP
                                                             17901 Von Karman Ave., Suite 1000
24
                                                             Irvine, CA 92614
25                                                           Telephone: (714) 557-7990
                                                             vloh@mrllp.com
26

27                                                           Attorneys for Crum & Forster Indemnity
28                                                           Company

                                                                  STIPULATION OF DISMISSAL WITHOUT PREJUDICE
     1805237.1                                         -1-                            CASE NO. 3:19-CV-00717-JST
